United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.E., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Garden City, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0940
Issued: June 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 3, 2018 appellant filed a timely appeal from a November 3, 2017 merit decision
and a January 30, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP).1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.3

1

The Board notes that during the pendency of this appeal, OWCP issued a November 29, 2018 decision which
denied reconsideration of the November 3, 2017 merit decision currently on appeal. OWCP’s November 29, 2018
decision is null and void as the Board and OWCP may not simultaneously exercise jurisdiction over the same issue(s)
in a case on appeal. 20 C.F.R. §§ 501.2(c)(3), 10.626; see e.g., M.C., Docket No. 18-1278 (issued March 7, 2019);
Lawrence Sherman, 55 ECAB 359, 360 n.4 (2004).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 30, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an injury
causally related to her accepted November 25, 2011 employment incident; and (2) whether OWCP
properly denied appellant’s request for reconsideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 3, 2011 appellant, then a 45-year-old mail handler, filed a notice of
recurrence (Form CA-2a) of an August 6, 2006 injury. She alleged that, on November 25, 2011,
she injured her neck, mid-back, and shoulders (mostly the right shoulder), while singling out
pallets from a pile while in the performance of duty. On the same claim form, appellant also
alleged that on the next day, November 26, 2011, “she injured the same body parts.” At that time
she noted that she was on a rehabilitative assignment. The employing establishment indicated that
appellant was working an eight-hour limited-duty job offer. Appellant stopped work on
November 29, 2011. OWCP converted the recurrence claim to a traumatic injury claim (Form
CA-1) with an injury date of November 25, 2011.
A January 23, 2012 duty status report (Form CA-17) from Dr. Rajpaul Singh, a neurologist,
noted that appellant was a mail handler and injured her neck, arm, and back “while working
pallets” on November 26, 2011. In a February 21, 2012 report, Dr. Singh noted a “neck workrelated injury.”
In a November 29, 2011 statement, appellant indicated that on November 25, 2011,
between the hours of 11:30 p.m. and 1:00 a.m., she was assigned to the empty equipment operation
room to work by herself moving heavy pallets, stacking empty trays, and wrapping them with
plastic. She related that, while performing these activities, she stressed her neck, back and
shoulders. Appellant also indicated that she felt the same pain while performing similar tasks the
evening of November 26, 2011 and later reported her injuries on November 29, 2011, when her
pain and dizziness were too severe for her to function.
In a February 20, 2012 statement, A.H., a health and resource management specialist,
indicated that appellant was working limited duty, had a history of depression and anxiety verified
by her psychologist, and questioned the length of time it took appellant to report the injury. She
noted that appellant called the unscheduled absence telephone line to claim stress on November 30,
2011, but had filed a Form CA-2a claiming she injured herself five days earlier.
In a development letter dated March 19, 2012, OWCP advised appellant that because her
claim appeared to be a minor injury that resulted in minimal or no lost time from work, the
employing establishment did not controvert continuation of pay (COP) or challenge the merits of
the claim, and payment of a limited amount of medical expenses was administratively approved.
It advised that the claim was reopened because the merits were not formally considered and a claim
for wage loss was received. OWCP noted that appellant was working in a modified capacity and
that the evidence was insufficient to establish that she actually experienced the incident or

2

employment factor alleged to have caused the injury.4 It explained that additional factual and
medical evidence was necessary to establish her claim and provided a questionnaire for
completion. Appellant was afforded 30 days to submit the requested evidence.
OWCP received March 12 and April 9, 2012 duty status reports (Form CA-17) from
Dr. Singh who indicated that “the employee stated [that] while working pallets [she] hurt [her]
neck, arms and back.”
Appellant responded in an April 16, 2012 letter describing the alleged employment
incident.
OWCP received March 12 and April 9, 2012 reports from Dr. Farshad Hannanian, a
neurologist, who indicated that appellant sustained injuries to her neck, back, and shoulders on
November 25, 2011, and was in good health prior to the injury. Dr. Hannanian diagnosed:
traumatic cervical myofascitis, with radiculopathy; traumatic lumbar myofascitis, with
radiculopathy, rule out disc herniation, post-traumatic, rule out lumbar disc herniation, posttraumatic; and right and left post-traumatic internal shoulder derangement, rule out tear of rotator
cuff muscles. He opined that the diagnosed conditions were the result of the employment incident.
By decision dated April 27, 2012, OWCP denied appellant’s claim, finding that fact of
injury had not been established.
On June 4, 2012 OWCP received appellant’s request for reconsideration. Appellant
reiterated the facts and circumstances surrounding the alleged employment injury.
OWCP received physical therapy notes from March 1 to June 21, 2012; a report from
Dr. Hannanian, dated May 14, 2012, indicating that appellant sustained an injury to her neck, back,
and shoulders on November 25, 2011; and a report from Dr. Molook Ali, a psychiatrist, dated
May 14, 2012, indicating that appellant had a history of anxiety attack and depression after the
November 25, 2011 injury.
By decision dated December 26, 2012, OWCP denied modification of its prior decision.
On July 22, 2015 OWCP received appellant’s request for reconsideration. Appellant
explained that the December 26, 2012 decision was mistakenly sent to her old address and she did
not receive it until on or about June 2, 2015. She enclosed copies of previously received and
considered medical reports.
By decision dated November 13, 2015, OWCP denied modification of the prior decision.5

4

The record reflects that appellant has a prior accepted claim for a traumatic injury on August 30, 2011, under
OWCP File No. xxxxxx307.
5
OWCP explained that the evidence supported a review of the merits even though the request was not made within
a year, because appellant did not receive the prior decision based on an error by it. It noted that despite appellant
informing them of her new address, it was not updated in the system and she did not receive the decision in time to
exercise her appeal rights.

3

On November 15, 2016 OWCP received appellant’s request for reconsideration.
OWCP received magnetic resonance imaging (MRI) scans dated January 3 and
February 15, 2017.
By decision dated June 23, 2017, OWCP modified the November 13, 2015 decision. It
found that appellant established the employment incident as alleged and that a medical condition
was diagnosed. OWCP further found, however, that the evidence submitted was insufficient to
establish causal relationship between the accepted incident and a diagnosed medical condition
because it had not received an opinion from a physician explaining how the claimed employment
activity caused or contributed to the diagnosed conditions.
On August 7, 2017 appellant again requested reconsideration. She also provided a report
from Dr. Ellen Edgar, a neurologist.
In a July 26, 2017 report, Dr. Edgar noted that appellant was examined for injuries
sustained in a work-related accident on November 25, 2011, and that appellant had a prior history
of injury on August 6, 2006. She diagnosed: paracervical myofascitis (increased); cervical disc
bulges and herniations; lumbar disc bulges with impingement on the thecal sac, post-traumatic;
dizziness; cervicalgia; and cervical radiculopathy. Dr. Edgar explained that she compared the MRI
scan results from the 2006 accepted injury and the 2011 injury and opined that “it is evident that
my patient indeed suffered injuries to both her neck and lower back. The 2011 injuries were caused
by bending, twisting, pulling, lifting, and pushing action while moving heavy pallets during the
course of her work.” Dr. Edgar opined that “with a reasonable degree of medical certainty … [t]he
diagnosed condition is causally related to the injuries sustained on [November 25, 2011].”
By decision dated November 3, 2017, OWCP denied modification of its June 23, 2017
decision. It explained that the medical evidence did not establish causal relationship.
On January 9, 2018 appellant requested reconsideration. She argued that on November 25,
2011, when she bent and twisted her body to lift, pull, and push heavy pallets from the pile to a
single pallet, she felt pain, dizziness, and weakness to her neck, back, and arms, and she was certain
this work incident caused her injuries. Appellant enclosed a new report from Dr. Edgar dated
November 22, 2017.
In a November 22, 2017 report, Dr. Edgar repeated the opinions she provided in her
previous July 26, 2017 report.
By decision dated January 30, 2018, OWCP denied appellant’s request for reconsideration
without a review of the merits.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

4

time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.9 The second component is whether the employment incident caused a personal
injury.10
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.11 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.12
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.13
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.14

6
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

Elaine Pendleton, 40 ECAB 1143 (1989).

10

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

11

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

13

T.H., Docket No. 18-1736 (issued March 13, 2019); Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted November 25, 2011 employment incident.
The medical evidence of record contains no reasoned explanation of how the specific
employment incident on November 25, 2011, caused or aggravated appellant’s claimed neck,
back, and shoulder conditions.15 This is especially important as appellant has preexisting
conditions and was working on a rehabilitative assignment.16
Dr. Singh completed a January 23, 2012 duty status report indicating that appellant injured
her neck, arm, and back while working pallets on November 26, 2011. However, he did not
provide a diagnosis or an opinion as to the cause of her injury.17 Likewise, Dr. Singh’s
February 21, 2012 report does not contain a diagnosis and merely indicates “neck – work[-]related
injury” and “while working pallets hurt neck, arms and back.” The Board has held that medical
reports are of no probative value if they do not provide medical reasoning, or rationale, explaining
how appellant’s work activity caused or aggravated a particular diagnosed condition.18 As
Dr. Singh did not provide an opinion and explanation as to how appellant’s employment incident
caused a diagnosed condition, his reports are therefore of no probative value.19
OWCP received March 12, April 9, and May 14, 2012 reports from Dr. Hannanian who
indicated that appellant sustained an injury to her neck, back, and shoulders on November 25,
2011, and diagnosed traumatic cervical myofascitis, with radiculopathy; traumatic lumbar
myofascitis, with radiculopathy. Dr. Hannanian opined that the conditions were a result of the
work incident, but he did not provide medical reasoning or rationale explaining how the work
activity caused or aggravated any diagnosed condition.20 Medical evidence that states a
conclusion, but does not offer a rationalized medical explanation regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.21 The need
for rationalized medical opinion based on medical rationale is especially important in this case as
the evidence suggests that appellant had preexisting conditions.22 As Dr. Hannanian did not

15

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not fortified
by medical rationale is of little probative value).
16

The records indicated that she had a prior history of injury on August 6, 2006, when she sustained injuries to her
neck, back, and arms when she was pulling heavy mail with a hook, and received treatment.
17

Supra note 13; see also Ceferino L. Gonzales, 32 ECAB 1591 (1981).

18

Supra note 13.

See A.M., Docket No. 10-0205 (issued October 5, 2010) (a physician’s opinion must be independent from a
claimant’s belief regarding causal relationship).
19

20

Id.

21

S.H., Docket No. 17-1447 (issued January 11, 2018).

22

E.V., Docket No. 17-0417 (issued September 13, 2017).

6

provide a rationalized medical opinion regarding causal relationship, his reports are of limited
probative value.23
A May 14, 2012 report from Dr. Ali advised that appellant had anxiety and depression after
the November 25, 2011 injury. However, this report is inaccurate as appellant had a history of
depression prior to the injury. It is well established that medical opinions based on an incomplete
or inaccurate history are of little probative value.24
In a July 26, 2017 report, Dr. Edgar compared appellant’s MRI scan results from the 2006
and 2011 accepted work injuries and opined that “it is evident that my patient indeed suffered
injuries to both her neck and lower back. The 2011 injuries were caused by bending, twisting,
pulling, lifting, and pushing action while moving heavy pallets during the course of her work.”
Dr. Edgar added that her conclusion was “with a reasonable degree of medical certainty”; however,
she did not explain how the work activity caused the diagnosed conditions. For conditions not
accepted by OWCP as being employment related, it is appellant’s burden to provide rationalized
medical evidence sufficient to establish causal relationship. To be of probative medical value, a
medical opinion must explain how physiologically the movements involved in the employment
incident caused or contributed to the diagnosed conditions.25 Therefore, Dr. Edgar’s opinion is
insufficient to establish appellant’s claim.
OWCP also received January 3 and February 15, 2017 MRI scans. However, diagnostic
reports are of limited probative value as they do provide an opinion as to whether the employment
incident caused any of the diagnosed conditions.26
Because the medical reports submitted by appellant do not sufficiently address how
appellant’s November 25, 2011 work activities caused or aggravated a neck, arm, back, or other
condition, she has not met her burden of proof to establish that an employment incident caused or
aggravated a specific injury.27
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.28 OWCP has discretionary authority in this regard and has imposed certain
23

S.H., supra note 21.

24

See T.D., Docket No. 18-1190 (issued March 11, 2019); Douglas M. McQuaid, 52 ECAB 382 (2001).

25

W.M., Docket No. 19-0013 (issued April 11, 2019).

26

See J.S., Docket No. 17-1039 (issued October 6, 2017).

27

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
28

7

limitations in exercising its authority.29 One such limitation is that the request for reconsideration
must be received by it within one year of the date of the decision for which review is sought.30
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.31 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration, without
reopening the case for a review on the merits.32
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s January 9, 2018 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. She merely reiterated that
she was injured on November 25, 2011, and that she was submitting new medical evidence.
Additionally, the Board finds that she did not advance a relevant legal argument not previously
considered by OWCP. Consequently, appellant is not entitled to further review of the merits of
her claim based on the first and second above-noted requirements under section 10.606(b)(3).33
Appellant submitted a November 22, 2017 report from Dr. Edgar and argued that the report
was new medical evidence. However, the Board finds that this report reiterated the prior opinion
from her previous July 26, 2017 report. The Board has held that evidence which repeats or
duplicates evidence already in the case record does not constitute a basis for reopening a case.34
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the third
criterion for reopening a claim for merit review.35

29

20 C.F.R. § 10.607.

30

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System. Id. at Chapter 2.1602.4b.
31

Id. at § 10.606(b)(3).

32

Id. at § 10.608(a),(b); C.C., Docket No. 18-0136 (issued March 14, 2019); see also E.R., Docket No. 09-1655
(issued March 18, 2010).
33

Id. at § 10.606(b)(3)(i), (ii).

34

See J.B., Docket No. 18-1531 (issued April 11, 2019); D.K., 59 ECAB 141 (2007).

35

20 C.F.R. § 10.606(b)(3)(iii).

8

The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.36
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted November 25, 2011 employment incident. The Board also finds
that OWCP properly denied appellant’s request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2018 and November 3, 2017
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

36

D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58
ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

9

